                 6:19-cv-01458-MGL                Date Filed 07/29/20          Entry Number 98           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                         Daryl Gray
                                                                       )
                            Plaintiff
                                                                       )
                         v.                                                   Civil Action No.      6:19-cv-1458-MGL
                                                                       )
  Michael Stephan; Janice Johnson; Robert Hall, Jr.;
                                                                       )
    Larrius O’Neal; Mr Duffy; Ms Waheed-Tate
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
XX other: The complaint is dismissed with prejudice for failure to prosecute. Defendants Janice Johnson, Mr
Duffy and Ms Waheed-Tate previously terminated on 2/5/2020 and Defendant Robert Hall Jr previously
terminated on 3/23/2020.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

XX decided by the Honorable Mary Geiger Lewis.


Date: July 29, 2020                                                          CLERK OF COURT


                                                                                        s/Kathy Rich, Deputy Clerk
                                                                                         Signature of Clerk or Deputy Clerk
